OPINION
Respondents have petitioned for a rehearing of that portion of the order filed by this court on January 29, 1945, in which this court denied respondents' request *Page 433 
and motion that the court remand the case to the lower court for further action and proceedings under authority of section 9385.78, N.C.L. Supplement, 1931-1941. Counsel for respondents consider the language used in denying the motion as placing them in the unenviable position of having failed, at a timely moment, to have made the request and motion. In justice to counsel, we wish to make it perfectly clear that such was not our intention. The decision of the court in denying the motion was based upon the fact that this court had made a decision under one of the alternatives contained in section 9385.78, N.C.L. Supplement, 1931-1941, namely, had reversed the decision of the lower court; and having made its order reversing the decision of the lower court and having denied a petition for rehearing, it was then too late for this court to make an order remanding the case for the taking of further testimony. That is what we intended to, and do now, hold. Anyone reviewing the record in this case certainly would not be justified in even intimating a lack of diligence on the part of counsel for respondents.
The petition is denied. *Page 434